DETAILED ACTION
1.	The response To Election/Restriction filed on July 22, 2022 is acknowledged.
	Applicants elected Invention II, claims 6-9, without traverse.
	Claims 1-5 have been canceled; Claims 10-13 are added; and 
	Claims 6-13 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Claim 6 recites the limitations “model” and “the modeling” renders the claim indefinite, since within the context of the claim as read in light of the disclosure, it is not clear what is required by the recitations [e.g. is the claim merely requiring data (model) without any instructions being performed by the controller such that the controller is any generic controller, or controller is calculating or determining the model components which has not been clearly recited].  For the purposes of treating the claim under prior art, the language is interpreted as merely being requiring variables or equation describing the model components.  
Applicants are required to verify or to revise the claimed features; For Example:
How or by which way “engine model” and “catalyst model” are able to be defined or recognized?
What modeling is able to accomplished? [e.g. engine modeling or catalyst modeling]?
	Claim 10 is rejected by the same reasons as claim 6.
	The Applicants should carefully review and revise all the claims to insure all errors are corrected.
	
Claim Rejections - 35 USC §101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.  The claim(s) recite(s) steps which are performing within the controller, the claim encompasses controller simply determine the parameters and values of the parameters and automatically estimate values.  The mere nominal recitation of a controller does not take the claim limitation out of the mental processes calculating.  Thus, the claim recites a mental process.  This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements and that reciting computer elements do not add a meaningful limitation to the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 6-13, as far as understood, are rejected under 35 USC 103 as obvious over in view of Masaki et al. (US 2013/0064717 A1).
	Regarding claim 6, Masaki invention teaches a catalyst modeling mechanism [an engine exhaust purification device (2), Figure 1] comprising: a computer [ECU (301) is well-known as a computer]; an engine (1) from which an engine model is developed and stored in the computer [para. 0075 and Figure 6]; and a catalyst device (201), connected to the engine (1), from which a catalyst model is developed and stored in the computer (301) [Figure 3]; and wherein: the modeling is accomplished by an identification procedure [Figure 4]; the identification procedure comprises a catalyst parameter identification procedure [Figures 4 and 5]; and the catalyst parameter identification procedure comprises: determination of parameters for the catalyst device [Figure 5]; specification of values for the parameters [Figure 5]; component level identification [Figure 2]; and system level identification [Figure 2].  Furthermore, see Figures 1-3, 7-11 and para. 0011-0015, 0040-0058 and 0074-0081 for more details.
	Regarding claim 7, as discussed in claim 6, Masaki also teaches wherein component level identification comprises steady state identification and transient identification [Figure 21]; and system level identification comprises steady state identification and transient identification [Figure 20].  Furthermore, see Figures 1-3, 7-11 and para. 0011-0015, 0040-0058 and 0074-0081 for more details.
	Regarding claim 8, as discussed in claim 6, Masaki also teaches wherein component level identification is obtained from data of a flow bench that permits preparation of exhaust gas composition from the engine [Figure 21]; and system level identification is obtained from data of the exhaust gas composition from the engine; and3Appl. No. 16/824,244 Reply to Election/Restriction Requirement of May 24, 2022component level identification is determined from data selected from a group consisting of on engine data [Figure 20].  Furthermore, see Figures 1-3, 7-11 and para. 0011-0015, 0040-0058 and 0074-0081 for more details.
	Regarding claim 9, as discussed in claim 6, Masaki also teaches wherein: results of the component level identification are used as a starting point for system level identification; and system level identification of the catalyst model is performed to get a final set of parameters of the catalyst model [Figure 18].  Furthermore, see Figures 1-3, 7-11 and para. 0011-0015, 0040-0058 and 0074-0081 for more details.
	Regarding claims 10-13, the method as claimed would be inherent during the normal use and operation of engine exhaust purification device as disclosed in claims 6-9.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
September 8, 2022

	
/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 9, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747